ORDER

PER CURIAM.
Rolland Labriola appeals the trial court’s judgment in favor of K & K Supply, Inc. (“K & K”) on his claim for res *295ipsa loquitur after granting K & K’s motion for directed verdict at the close of Labriola’s case. Labriola also appeals the judgment entered upon the jury’s verdict in favor of William Wicker on Labriola’s claim of negligence. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).